PER CURIAM: *
Lai Bhatia, formerly federal prisoner # 97562-011, appeals the denial of his motion for a preliminary injunction in a 28 U.S.C. § 2241 proceeding. He also moves for expedited consideration.
During the pendency of this appeal, Bhatia was released from prison and placed in Immigration and Customs Enforcement custody. Accordingly, his appeal is moot, and we lack jurisdiction over it. See Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987).
APPEAL DISMISSED; MOTION DENIED.

 Pursuant to 5th Cik. ' R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.